 Case 2:19-cv-21802-MCA Document 29 Filed 06/10/20 Page 1 of 22 PageID: 714



                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


 KOLAWOLE O T.,                                          Civil Action No. 19-21802 (MCA)

                Petitioner,

        v.                                                           OPINION

 STEVEN AHRENDT, et al.,

                Respondents.


       Petitioner Kolawole O.T. is currently in the custody of the United States Department of

Homeland Security (“DHS”), Immigration and Customs Enforcement (“ICE”), and detained at

Bergen County Correctional Facility (“Bergen County Jail” or “the Facility”) in New Jersey. On

December 23, 2019, Petitioner brought a counseled habeas petition (“the Petition”) challenging

his prolonged detention. See ECF No. 1. On April 3, 2020, while the Petition was pending,

Petitioner filed an “Emergency Motion for Immediate Release from ICE Detention” requesting

the Court order his immediate release from detention due to his serious mental illness and his

vulnerability if he were to contract the novel coronavirus disease 2019 (“COVID-19”). ECF No

7. Respondents oppose the Motion. ECF No. 10. Having reviewed the parties’ detailed

submissions, examined the applicable law, directed the parties to provide supplemental

information in light of Petitioner’s recent hospitalization, and held an oral conference on the

matter, the Court grants Petitioner’s Motion for a Preliminary Injunction and directs Respondents

to immediately release Petitioner subject to the conditions set forth below.
 Case 2:19-cv-21802-MCA Document 29 Filed 06/10/20 Page 2 of 22 PageID: 715



   I.      FACTUAL BACKGROUND

           A. Petitioner’s Immigration History

        Petitioner is a native and citizen of Nigeria, and is married to a U.S. citizen and has two

U.S. citizen children. See Immigration Judge Decision, dated September 26, 2020 (“IJ

Decision”), ECF No. 8-2, Exhibit 6, at 1, 3; Petition ¶ 7. He entered the United States on or

about August 4, 2001, at New York, New York as a non-immigrant student with authorization to

remain in the United States for the duration of that status. Id. Petitioner adjusted his status to

conditional lawful permanent resident on October 19, 2009, pursuant to 8 U.S.C. § 1255. Id.

The conditions to his lawful permanent resident status were removed on July 23, 2012. Id.

        On or about October 14, 2014, Petitioner was convicted of conspiracy to commit bank

fraud in violation of 18 U.S.C. § 1349 and bank fraud in violation of 18 U.S.C. § 1344 for which

he was sentenced to a term of twenty-six months. Id. at 2.

        On or about April 28, 2015, DHS served Petitioner with a Notice to Appear charging

him with removability pursuant to 8 U.S.C. § 1227 (a)(2)(A)(iii) for having been convicted of an

aggravated felony as defined in 8 USC § 1101(a)(43)(M), specifically an “offense involving

fraud or deceit in which the loss to the victim or victims exceeds $10,000.” Id.

        On December 1, 2016, an immigration judge granted a motion for stipulated removal

filed by Petitioner and DHS. See Petition, Docket Entry No. 1, Petition ¶ 11. Petitioner was in

immigration detention from September 2016 until January 2017 but was released thereafter. Id.

¶ 13.

        On December 18, 2018, ICE re-detained Petitioner. See ECF No. 10-8, I-830. On

December 21, 2018, an immigration judge granted a motion to reopen Petitioner’s proceedings.

See ECF No. 10-7, Burgus Declaration ¶ 12. On September 26, 2019, an immigration judge
 Case 2:19-cv-21802-MCA Document 29 Filed 06/10/20 Page 3 of 22 PageID: 716



issued a written decision denying Petitioner’s applications for adjustment of status and waiver of

inadmissibility, and also denied Petitioner’s application for protection under the CAT, and

ordered him removed. Id. ¶ 20; ECF No. 10-6, IJ Decision. On October 25, 2019, Petitioner

appealed the decision of the immigration judge to the Board of Immigration Appeals (“BIA”).

See Burgus Decl. ¶ 21; ECF No. 10-9, BIA Notice of Appeal. That appeal is pending before the

BIA.

       On December 23, 2019, Petitioner filed the Petition challenging his prolonged detention.

See ECF No. 1. In February 2020, Petitioner also filed a motion for bond redetermination

pursuant to Diop v. ICE/Homeland Sec., 656 F.3d 221 (3d Cir. 2011). See ECF No. 10-10, Bond

Determination Decision, dated February 26, 2020. The immigration judge granted Petitioner a

bond hearing and then denied bond finding that Petitioner was a “danger to the community.” Id.

On March 20, 2020, Petitioner and DHS both appealed the bond decision of the immigration

judge to the BIA. Burgus Decl. ¶ 25. DHS argued that the immigration judge erred in finding

that Petitioner was statutorily eligible for a bond hearing absent an order granting habeas relief.

See ECF No. 11-6, Notice of Appeal filed by DHS. That bond appeal is also pending before the

BIA. Id.

           B. Petitioner’s Deteriorating Mental Health

       Petitioner has been diagnosed with post-traumatic stress disorder, depression with anxiety

and atypical psychosis. TRO Motion ¶ 10; see also IJ Decision at 5 (noting Petitioner’s history of

anxiety and PTSD caused by his incarceration). Petitioner asserts that Respondents have been

aware of his PTSD diagnosis since at least June 2019. See ECF No. 11-8, Petitioner’s Medical

Records.
    Case 2:19-cv-21802-MCA Document 29 Filed 06/10/20 Page 4 of 22 PageID: 717



           Petitioner received therapy during his previous detention. See IJ Decision at 5. During his

current detention, Petitioner was initially receiving regular counseling at the Bergen County Jail,

most consistently with Dr. Amarjot Narula, until December 2019. ECF No. 26-1, BCJ Medical

Records before Transfer. According to the medical records submitted by Respondents, Dr. Narula

saw the Petitioner for “psychiatric visit[s]”on June 25, 2019, July 16, 2019, August 8, 2019, August

20, 2019, September 19, 2019, October 10, 2019, October 11, 2019, and December 12, 2019. BCJ

Medical Records before Transfer at p. 42-43, 55-56, 58-59, 61-62, 67-68, 71-72, 87-88, and 93.

On each of these dates, Dr. Narula provided notes on Petitioner’s progress. See id.                 For

approximately the last five months, however, from December 12, 2019 to early May 2020, the

Facility’s medical records do not show that Petitioner was seen by a psychiatrist, such as Dr.

Narula, or Dr. Diana Riccioli. See id. Indeed, there are no such progress notes from any doctor

regarding Petitioner’s psychiatric condition as there were previously. See id.

           It is undisputed that Petitioner experienced a serious psychiatric episode on or about May

3, 2020, see BCJ Medical Records before Transfer at 2-3, during the pendency of this matter. On

May 5, 2020, two days after the Petitioner notified the medical staff of his hallucinations, Dr.

Riccioli evaluated the Petitioner and ordered that he be transferred to the Bergen New Bridge

Medical Center (“BNBMC”). 1                 Id.   Petitioner received several mental health evaluations,

observation, and treatment at BNBMC between May 5 and May 22, and was transferred back to

the jail on Friday May 22, after being diagnosed with schizophrenia. ECF No. 26-3, BCJ Records

after Return at p. 42. The discharging doctor also commented that Petitioner may be exaggerating

his symptoms for a secondary gain. See id.




1
    BNBMC is an acute and long-term care hospital that also houses a mental health facility.
    Case 2:19-cv-21802-MCA Document 29 Filed 06/10/20 Page 5 of 22 PageID: 718



        At Bergen County Jail, Petitioner is now on “enhanced observation” and is currently

housed in the Jail’s medical unit. See ECF No. 26, Respondents’ May 26, 2020 Letter. Other than

observation, it is not clear what mental health treatment he is being provided at present.

             C. The COVID-19 Health Crisis

        Petitioner’s mental health crisis is occurring in the midst of a global health crisis. On

March 11, 2020, the World Health Organization classified COVID-19 as a global pandemic,

anticipating that “the number of cases, the number of deaths, and the number of affected countries”

would increase. 2 Around that time, the United States had reported only approximately 1,000 cases

of COVID-19. 3 As of June 4, 2020, that number has risen to over 1.8 million and the virus has

taken 107,728 lives nationally. 4 New York and New Jersey have the greatest number of infections

and deaths in the nation, with New Jersey reporting a total of 162,530 cases and 11,970 deaths as

of June 4, 2020. 5 Hudson County, where Petitioners are detained, currently has the most COVID-

19 cases in the state at 18,465 and has 1,199 deaths as of June 4, 2020. 6

        According to the Centers for Disease Control and Prevention (the “CDC”), COVID-19

spreads “mainly from person-to-person” between those “who are in close contact with one another

(within about 6 feet)” and possibly when people touch contaminated surfaces and then touch their




2
 World Health Org., WHO Director-General’s Opening Remarks at the Media Briefing on COVID-19 – March
2020 (Mar. 11, 2020), https://www.who.int/dg/speeches/detail/who-director-general-s-opening-remarks-at-the-
media-briefing-on-covid-19---11-march-2020.
3
 Coronavirus Case Total Climbs in New York, THE NEW YORK TIMES (Mar. 11, 2020)
https://www.nytimes.com/2020/03/11/nyregion/coronavirus-new-york-update.html.
4
  Coronavirus in the U.S.: Latest Map and Case Count, THE NEW YORK TIMES,
https://www.nytimes.com/interactive/2020/us/coronavirus-us-cases.html, (last visited Jun. 4, 2020).
5
 New Jersey Coronavirus Map and Case Count, THE NEW YORK TIMES,
https://www.nytimes.com/interactive/2020/us/new-jersey-coronavirus-cases.html, (last visited Jun. 4, 2020).
6
 Id., https://www.nytimes.com/interactive/2020/us/new-jersey-coronavirus-cases.html#county (last visited Jun. 4,
2020.
     Case 2:19-cv-21802-MCA Document 29 Filed 06/10/20 Page 6 of 22 PageID: 719



mouths, noses, or eyes. 7 The most common symptoms of COVID-19 include fever, cough, and

shortness of breath. 8 There is presently no vaccine to prevent COVID-19 infections. 9 The CDC

and health experts thus emphasize the importance of “social distancing” (i.e. staying at least six

feet apart), regularly disinfecting “high touch” surfaces, and wearing cloth face covering to curtail

the spread of the virus. 10

           Experts also still have much to learn about how the virus spreads. In early April, the CDC

director, Dr. Robert Redfield, in an interview with National Public Radio affiliate WABE, stated

that “a significant number of individuals that are infected actually remain asymptomatic. That

may be as many as 25 percent[,]” and this is important because asymptomatic individuals

contribute to the transmission of the virus. 11 Furthermore, those who become symptomatic can

likely transmit the virus up to 48 hours before they show symptoms. 12 These asymptomatic

transmitters and individuals who are transmitting the virus before they become symptomatic help

explain how rapidly the virus can spread. 13




7
  Ctrs. for Disease Control and Prevention, How COVID-19 Spreads, https://www.cdc.gov/coronavirus/2019-
ncov/prevent-getting-sick/how-covid-spreads.html (last visited June 10, 2020).
8
  Id.; Ctrs. for Disease Control and Prevention, Symptoms of Coronavirus, https://www.cdc.gov/coronavirus/2019-
ncov/symptoms-testing/symptoms.html (last visited June 10, 2020).
9
  Ctrs. for Disease Control and Prevention, Prevent Getting Sick, https://www.cdc.gov/coronavirus/2019-
ncov/prevent-getting-sick/index.html (last visited June 10, 2020).
10
     Ctrs. for Disease Control and Prevention, supra note 7.
11
    CDC Director On Models For The Months To Come: 'This Virus Is Going To Be With Us', NPR,
https://www.npr.org/sections/health-shots/2020/03/31/824155179/cdc-director-on-models-for-the-months-to-come-
this-virus-is-going-to-be-with-us; see also Apoora Mandavilli, Infected but Feeling Fine: The Unwitting Corona-virus
Spreaders, N.Y. Times (Mar. 31, 2020), https://www.nytimes.com/2020/03/31/health/coronavirus-asymptomatic-
transmission.html.
12
     Id.
13
   Id. The CDC also states in its guidance that “[s]ome recent studies have suggested that COVID-19 may be spread
by people who are not showing symptoms.” Ctrs. for Disease Control and Prevention, How COVID-19 Spreads,
https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/how-covid-spreads.html (last visited May 27,
2020).
     Case 2:19-cv-21802-MCA Document 29 Filed 06/10/20 Page 7 of 22 PageID: 720



         Symptoms of COVID-19 can be mild, and “[a]nyone can have mild to severe symptoms.” 14

But certain individuals are at higher risk for severe illness or death if they contract COVID-19.

Among them are persons who are “65 and older,” those in nursing homes or long-term care

facilities, and people of all ages who are immunocompromised, or who have underlying health

issues like asthma, chronic lung disease, HIV, heart conditions, diabetes, chronic kidney disease

or liver disease, and severe obesity (“CDC Risk Factors”). 15

         For complex reasons, individuals with serious mental illness are also particularly

vulnerable to infectious diseases, 16 and the public health strategies for preventing and slowing the

spread of COVID-19, such as social distancing, “may be less effective for certain marginalized

groups, notably those with schizophrenia and related disorders.” 17 As explained by one expert,

                 [f]eatures of these disorders, such as delusions, hallucinations,
                 disorganized behavior, cognitive impairment, and poor insight, and
                 sociodemographic characteristics, including living in congregate
                 housing and homelessness, may put these individuals at higher risk
                 of becoming infected with COVID-19. Furthermore, people living
                 with schizophrenia are at greater risk for adverse outcomes,

14
  Ctrs. For Disease Control and Prevention, Symptoms of Coronavirus, https://www.cdc.gov/coronavirus/2019-
ncov/symptoms-testing/symptoms.html (last visited June 4, 2020).
15
    Ctrs. for Disease Control and Prevention, People Who Are at Higher Risk for Severe Illness,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-risk.html (last visited June 10,
2020).
16
   See World Health Org., MANAGEMENT OF PHYSICAL HEALTH CONDITIONS IN ADULTS WITH SEVERE MENTAL
DISORDERS 38 (Nov. 7, 2018), https://apps.who.int/iris/bitstream/handle/10665/275718/9789241550383-
eng.pdf?ua=1 (“People with [serious mental disorders] are at greater risk than the general population for exposure to
infectious diseases.”); Hao Yao, et al., Patients With Mental Health Disorders in the COVID-19 Epidemic, 7 THE
LANCET E21, E21 (Apr. 2020), https://www.thelancet.com/pdfs/journals/lanpsy/PIIS2215-0366(20)30090-0.pdf
(“When epidemics arise, people with mental health disorders are generally more susceptible to infections . . . .”);
Stanley D. Rosenberg, et al., ASSESSING THE STIRR MODEL OF BEST PRACTICES FOR BLOOD-BORNE INFECTIONS IN
CLIENTS      WITH     SEVERE     MENTAL       ILLNESS,     61     PSYCHIATRIC      SERVS.     885,    885     (2010),
https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3632357/pdf/nihms443299.pdf (“[C]o-infection is markedly
elevated for persons with severe mental illness, further increasing morbidity and mortality.”); Laura M. Maruschak,
et al., PANDEMIC INFLUENZA AND JAIL FACILITIES AND POPULATIONS, 99 AM. J. PUB. HEALTH 339, 342 (2009),
https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4504367/pdf/AJPH.2009.175174.pdf (“Inmates with mental illness
pose additional challenges for pandemic planning”).
17
   Nicole Kozloff, et al., The COVID-19 Global Pandemic: Implications for People With Schizophrenia and Related
Disorders,       Schizophrenia       Bulletin,            https://academic.oup.com/schizophreniabulletin/advance-
article/doi/10.1093/schbul/sbaa051/5826166 (last visited May 13, 2020).
     Case 2:19-cv-21802-MCA Document 29 Filed 06/10/20 Page 8 of 22 PageID: 721



                     including death, because compared with the general population, they
                     typically have poorer physical health, greater socioeconomic
                     disadvantage, are more socially disconnected, and experience
                     pervasive stigma and discrimination. 18

Thus, in addition to greater susceptibility to infection, treatment may be “more challenging and

potentially less effective” in this population, and as a consequence, once they contract a disease,

seriously mentally ill individuals face “a 4- to 8-fold risk of death due to infection compared to the

general population.” 19 For these reasons, mental- and public-health experts have already begun to

sound the alarm about the increased risk that COVID-19 poses to those with serious mental

illness. 20

             “The best way to prevent illness is to avoid being exposed to this virus.” 21 But, in truth,

avoiding exposure to COVID-19 is impossible for most detainees and inmates in correctional

facilities, and high-risk detainees and inmates are the most vulnerable to a detention facility’s

shortcomings. In its guidance for correctional facilities, the CDC has explained that, among other

things, the crowded and fluid nature of detention facilities, the inadequate hygienic supplies, and

the limited options for medical isolation present “unique challenges for control of COVID-19

transmission among incarcerated/detained persons, staff, and visitors.” See ECF No. 40-1, CDC

March 2020 Interim Guidance (“CDC Interim Guidance”) at 2. Consequently, practicing social

distancing and ensuring proper hygiene to minimize the risk of infection are exceedingly difficult.

Consequently, the CDC Interim Guidance recommends extensive testing, cleaning and

quarantining procedures to contain the spread of infection. Id.



18
     Id. (citation omitted).
19
     Hao Yao, et al., supra n.15, at E21.
20
     See generally, Hao Yao, et al., supra n.15, at E21; Kozloff, et al., supra n.16 at 1-2.
21
     Id.
     Case 2:19-cv-21802-MCA Document 29 Filed 06/10/20 Page 9 of 22 PageID: 722



         For incarcerated individuals with mental illness, quarantine procedures and social

distancing, albeit necessary, are a double-edged sword. Specifically, mental health experts warn

that “[e]ssential interventions such as isolation and quarantine will likely worsen pre-existing

mental health diagnoses” of persons in detention. 22 As explained by another expert, “[m]ental

health interventions are mostly in person and very time-intensive, and social distancing guidelines

don’t allow for that now.” 23 Thus, in addition to increased susceptibility to infection and poorer

outcomes if they contract COVID-19, individuals with serious mental illness in the prison setting

also face further mental health deterioration from the quarantine and isolation procedures and

potential interruptions in treatment.

            D. COVID-19 Protocols at Bergen County Jail

         The measures to address COVID-19 at the Bergen County Jail are described in detail in

the May 18, 2020 Declaration of Warden Ahrendt (“Ahrendt Decl.”), ECF No. 26-4, and include

protocols for mitigating the risk of COVID-19 exposure from both external and internal sources.

         To mitigate the risk of exposure from external sources, the Facility has suspended all ICE

detainee intakes effective March 12, 2020, and is screening new county inmates, staff members,

and vendors for the coronavirus. Ahrendt Decl. ¶¶ 9.A., 9.B., 9.D. The Facility has also suspended

all social visitations and tours, and only “no-contact” visits and telephone conferences are

permitted with attorneys. Id.¶ 9.C.

         To mitigate the risk of exposure from internal sources, all detainees must remain in their

cells at all times, “except for a thirty-minute period each day when they are permitted to exit the


22
   Michael Liebrenz, Caring for persons in detention suffering with mental illness during the Covid-19 outbreak,
Forensic         Science          International:         Mind          and           Law          1(2020)10013,
https://www.sciencedirect.com/science/article/pii/S2666353820300060?via%3Dihub (last visited June 8, 2020).

23
  Bret S. Stetka, MD, Life in Jail, Made Worse During COVID-19: An interview with correctional psychiatrist
Elizabeth Ford, (Apr. 14, 2020) https://www.medscape.com/viewarticle/928586#vp_4
 Case 2:19-cv-21802-MCA Document 29 Filed 06/10/20 Page 10 of 22 PageID: 723



cell area.” Id. ¶ 9.F. To promote social distancing during that thirty-minute period, “only six

inmates/detainees are permitted to leave the cell area” where they have “2643 square feet of space”

for recreational use and showering. Id. Detainees and inmates have meals inside their cells to

avoid congregating. Id. ¶ 9.L. With respect to cleaning and hygiene, “[a]ll housing units are

sanitized no less than four times per day.” Id. Respondents also state that “[t]he Facility provides

disinfectant spray, hand sanitizer, and soap in every housing unit,” Id. According to the protocol,

these cleaning supplies are available for detainees to clean the bathroom, shower, and telephones

prior to use and detainees are encouraged to use these supplies. Id. In addition, “[i]nmates and

detainees have been issued surgical masks, and all inmates and detainees wear their issued masks

any time that they are out of their cells.” 24 Id. ¶ 9.N. Similarly, staff at the facility have been

provided with masks and are instructed to wear them in the Facility, and gloves are also available

when necessary. Id. ¶ 9.E. According to Warden Ahrendt, the Facility has not experienced any

shortages of cleaning supplies or personal protective equipment (“PPE”). Id. ¶ 9.L.

        The Facility also has isolation and quarantine protocols for confirmed and suspected cases

of COVID-19. Confirmed cases that do not require hospitalization are isolated in a designated

area. Id. ¶ 9.H. Symptomatic inmates or detainees who are awaiting test results are quarantined.

Id. Finally, those who are asymptomatic but “have had a known exposure” to a confirmed COVID-

19 case are “cohorted” together with restrictive movement for fourteen-day period. Id. ¶ 9.J.

Cohorting ends if no new COVID-19 case develops within that period. Id.

        The Facility has an on-site physician who is on-call 24/7 for emergencies and has added

additional medical staff. Id. ¶ 7. Detainees and inmates are permitted to make daily sick calls to


24
  According to the Warden, all staff members have also been issued surgical masks to wear inside the facility. See
Ahrendt Decl. ¶ 9.E. The protocol for detainees is somewhat unclear, as the Ahrendt Declaration first states that
only symptomatic detainees are provided with surgical masks but later states that all detainees have been provided
with a surgical mask to be worn outside his or her cell. See id. ¶¶ 9.H, 9.N.
 Case 2:19-cv-21802-MCA Document 29 Filed 06/10/20 Page 11 of 22 PageID: 724



on-site medical staff. Id. ¶ 9.H. If detainees or inmates complain of illness, medical staff evaluates

them. Id. Those who present with COVID-19 symptoms are provided a “surgical mask.” See id.

Detainees and inmates may be transported to a hospital for evaluation at the direction of the

medical director. See id.

           Warden Ahrendt’s May 18, 2020 Declaration states that twenty-six County Corrections

Police Officers and five Nurses who work at the Facility have tested positive for COVID-19. Id.

¶ 9.P.4. According to the ICE website, there are two confirmed cases of COVID-19 among ICE

detainees. 25 According to the May 18, 2020 Declaration, there is one ICE detainee and one inmate

suspected cases of COVID-19 in the Facility who are on medical observation. Id. ¶ 9.P.2.

     II.        STANDARDS OF REVIEW

           A.     Preliminary Injunction

           Motions for temporary and preliminary injunctive relief are governed by a four-factor

test. 26 The movant must, as a threshold matter, establish the two “most critical” factors: likelihood

of success on the merits and irreparable harm. Reilly v. City of Harrisburg, 858 F.3d 173, 179 (3d

Cir. 2017). Under the first factor, the movant must show that “[he or she] can win on the merits.”

Id. This showing must be “significantly better than negligible but not necessarily more likely than

not.” Id. The second factor carries a slightly enhanced burden: the movant must establish that it

is “more likely than not” to suffer irreparable harm absent the requested relief. Id. If these

“gateway factors” are satisfied, the Court considers the third and fourth factors, which aim to


25
  U.S. Immigration and Customs Enforcement, ICE Guidance on COVID-19, https://www.ice.gov/coronavirus (last
visited June 9, 2020).
26
   The Court considers Petitioner’s motion as a request for a preliminary injunction because it will be issued with
notice to the adverse party pursuant to Rule 65, and because it seeks to alter, rather than maintain, the status quo. See
Hope v. Warden York Cty. Prison, 2020 WL 1922372, at *2-4 (3d Cir. Apr. 21, 2020) (precedential) (addressing
jurisdiction only and finding TRO issued by district court to be an appealable injunction).
Case 2:19-cv-21802-MCA Document 29 Filed 06/10/20 Page 12 of 22 PageID: 725



balance the equities by examining the potential for harm to others if relief is granted and whether

the public interest favors injunctive relief. Id. at 176, 179. The Court must then balance all four

factors to determine, in its discretion, whether the circumstances warrant injunctive relief. Id. at

179.

       B.       The “Extraordinary Circumstances Standard” for Bail

       The parties agree that the Third Circuit’s decision in Lucas v. Hadden, 790 F.2d 365 (3d

Cir. 1986) establishes that “extraordinary circumstances” are required before “bail may be granted

to a habeas petitioner prior to a ruling on the merits of the petition.” Id. at 367. Citing Johnston

v. Marsh, 227 F.2d 528 (3d Cir. 1955), the Third Circuit in Lucas noted that extraordinary

circumstances may be established where the district judge had ordered a state inmate released to

enter a hospital because the inmate was extremely ill. Id. at 366-67. The panel, however, did not

expressly limit the finding of extraordinary circumstances to situations involving a petitioner’s

poor health. Id. at 367. Like injunctive relief in general, granting bail to a habeas petitioner is an

extraordinary remedy. See Landin v. Rafferty, 970 F.2d 1230, 1239 (3d Cir. 1992) (indicating that

a court may only grant release pending a disposition of federal habeas claims when the petitioner

has raised “substantial constitutional claims upon which he has a high probability of success, and

. . . when extraordinary or exceptional circumstances exist which make the grant of bail necessary

to make the habeas remedy effective”) (citation omitted)); see also In re Soule’s, 688 F. App’x

134, 135-36 (3d Cir. 2017). Recent decisions, including a decision by this Court, have applied this

standard to determine whether extraordinary circumstances exist in the context of the COVID-19

pandemic to grant bail to immigration habeas petitioners. See, e.g., Cristian A.R. v. Decker, No.

20-3600, 2020 WL 2092616 *13 (D.N.J. Apr. 12, 2020); Rafael L.O., No. 20-3741, 2020 WL

1808843, at *5 (D.N.J. Apr. 9, 2020); Coronel v. Decker, No. 20-2472, 2020 WL 1487274, at *8
Case 2:19-cv-21802-MCA Document 29 Filed 06/10/20 Page 13 of 22 PageID: 726



(S.D.N.Y. Mar. 27, 2020) (applying an analogous Second Circuit standard set forth in Mapp v.

Reno, 241 F.3d 221, 226 (2d Cir. 2001)).

   III.      DISCUSSION

             a. Likelihood of Success on the Merits

                     i. Petitioner’s Challenge to Prolonged Detention

          The Government argues that Petitioner is unlikely to succeed on the merits of his

procedural due process claim challenging his prolonged detention because he is lawfully detained

under the mandatory detention provisions of 8 U.S.C. § 1226(c), is statutorily ineligible for release,

and has not been subjected to any unreasonable delays in his removal proceedings. ECF No. 10,

Answer at 15-22. Respondents also argue that Petitioner already received the only relief he can

receive from this Court – a bona fide hearing before an Immigration Judge. See id. at 23-25.

          From the outset, Respondents’ argument that Jennings v. Rodriguez, 138 S.Ct. 830 (2018)

abrogated the Third Circuit’s holdings in Diop v. ICE/Homeland Sec. 656 F.3d 221, 231 (3d Cir.

2011) and Chavez–Alvarez v. Warden York County Prison, 783 F.3d 469 (3d Cir. 2015) is correct

only to the extent those decisions rely on constitutional avoidance and read an implicit limitation

of reasonableness into § 1226(c). Numerous courts in this District have found “[t]he constitutional

reasoning that underlay the Third Circuit’s invocation of the constitutional avoidance canon still

provides some persuasive guidance to how this Court should address § 1226(c) claims” Dryden

v. Green, 321 F. Supp.3d 496, 501 (D.N.J. 2018) (finding that as-applied challenges remain viable

post-Jennings); see also Borbot v. Warden Hudson County Correctional Facility, 906 F.3d 274,

278 (3d Cir. 2018) (“Jennings did not call into question our constitutional holding in Diop that

detention under § 1226(c) may violate due process if unreasonably long.”).
 Case 2:19-cv-21802-MCA Document 29 Filed 06/10/20 Page 14 of 22 PageID: 727



           Indeed, courts in this District have found that detention lasting beyond one year under

§1226(c), without an individualized bond hearing, violates due process. See De Oliveira Viegas

v. Green, 370 F. Supp. 3d 443, 448-49 (D.N.J. 2019) (15 months) (citing Thomas C. A. v Green,

No. 18-1004, 2018 WL 4110941, at *5-6 (D.N.J. Aug. 29, 2018) (15 months) and K. A. v. Green,

No. 18-3436, 2018 WL 3742631, at *4 (D.N.J. Aug. 7, 2018) (19 months)).

           Here, Petitioner has been detained over seventeen months, well beyond the outer one-year

limit established in Chavez-Alvarez. See 783 F.3d at 478 (holding that “beginning sometime after

the six-month timeframe [upheld by the Supreme Court in Demore v. Kim, 538 U.S. 510, 532–33

(2003),] and certainly by the time [the petitioner] had been detained for one year, the burdens to

[the petitioner’s] liberties [will outweigh] any justification for using presumptions to detain him

without bond to further the goals of the statute.”). There is no evidence before the Court that

Petitioner is gaming the system or otherwise trying to delay the adjudication of his immigration

case. 27

           Petitioner’s challenge to his prolonged detention is complicated by the fact that he recently

received a bond hearing before an Immigration Judge in February 2020. Burgess Decl. ¶¶ 23-24.

The Immigration Judge denied bond, and both Petitioner and the DHS appealed that decision to

the BIA. See Notice of Appeal filed by DHS. Notably, DHS argued before the BIA that the

Immigration Judge lacked jurisdiction to conduct the bond hearing, but argues in this proceeding

that Petitioner’s challenge to prolonged detention is moot because he received a bona fide bond

hearing. Both positions cannot be true. Because the BIA has not yet resolved the bond appeal and


27
  On the issue of bad faith, Chavez-Alvarez acknowledged that “[a]n argument could be made that aliens who are
merely gaming the system to delay their removal should not be rewarded with a bond hearing that they would not
otherwise get under the statute.” 783 F.3d at 476. Because the court concluded that Chavez–Alvarez did not act in
bad faith in challenging his removal, it declined to decide whether a detainee’s delay tactics should preclude a bond
hearing. Id. at 476.
 Case 2:19-cv-21802-MCA Document 29 Filed 06/10/20 Page 15 of 22 PageID: 728



may determine that the bond hearing was improperly conducted, the Court declines to find

Petitioner’s current challenge to his prolonged detention is moot and also declines to otherwise

review the Immigration Judge’s bond determination, as those issues are properly before the BIA. 28

        To the extent Petitioner’s challenge to his prolonged detention must await the outcome of

his bond appeal before the BIA, that determination may take months; however, Petitioner may be

entitled to interim habeas relief if he can establish a likelihood of success on his substantive due

process claim that his detention during the COVID-19 health crisis amounts to punishment and

has met the “extraordinary circumstances” test for bail. As such, the Court turns to the merits of

his substantive due process claim(s).

                      ii. Petitioner’s Substantive Due Process Claims

        In his TRO Motion, Petitioner asserts that his detention during the COVID-19 health crisis

amounts to punishment and that Respondents have denied him adequate medical treatment for his

serious mental health conditions. ECF No. 7. The Court begins with Petitioner’s claim that his

detention during the COVID-19 pandemic amounts to punishment.

        Recent decisions in this District have established the legal backdrop governing conditions

of confinement claims brought by civil detainees. See, e.g., Cristian A.R., 2020 WL 2092616;

Rafael L.O., 2020 WL 1808843. Civil detainees are entitled to due process and may bring

conditions of confinement claims under the Due Process Clause of the Fifth (or Fourteenth)

Amendment as opposed to the Eighth Amendment. See Bell v. Wolfish, 441 U.S. 520, 535-36

(1979); E.D. v. Sharkey, 928 F.3d 299, 306-07 (3d Cir. 2019). The Fifth and Fourteenth

Amendments protect civil detainees like Petitioner from any—not just “cruel and unusual”—

punishment. See Hubbard v. Taylor, 399 F.3d 150, 166-67 (3d Cir. 2005).


28
  As explained by Respondents, this Court may not “simply reweigh the traditional bond factors of flight risk and
danger to the community” as determined by the Immigration Judge. See Answer at 13.
Case 2:19-cv-21802-MCA Document 29 Filed 06/10/20 Page 16 of 22 PageID: 729



       To determine whether Petitioner’s conditions of confinement constitute punishment, the

Court asks whether the challenged conditions are reasonably related to a legitimate governmental

objective, and if they are not, it may infer “‘that the purpose of the governmental action is

punishment that may not be constitutionally inflicted upon detainees qua detainees.’” E.D. v.

Sharkey, 928 F.3d at 307 (quoting Hubbard v. Taylor, 538 F.3d 229, 232 (3d Cir. 2008)). A

condition or deprivation amounts to punishment if there is “an expressed intent to punish on the

part of detention facility officials”; no “alternative purpose to which [the condition or deprivation]

may rationally be connected is assignable for it”; or the condition or deprivation is “excessive in

relation to the alternative purpose assigned [to it].” See Bell, 441 U.S. at 538 (quoting Kennedy v.

Mendoza-Martinez, 372 U.S. 144, 168-69 (1963)). The Court considers “the totality of the

circumstances within an institution” to determine whether given conditions constitute punishment.

Hubbard, 399 F.3d at 160 (internal quotation marks and citation omitted). Civil detainees, like

inmates, may be entitled to relief if they prove threats to personal safety from exposure to serious

contagious diseases. Cristian A.R., 2020 WL 2092616, at *9-10 (citing Helling v. McKinney, 509

U.S. 25, 32 (1993)).

       The protocols currently in effect at Bergen County Jail are not meaningfully

distinguishable from those in effect at Bergen County Jail when the Court decided Cristian A.R.,

2020 WL 2092616, at *10-12, Asmed B. v. Decker, No. 20-3734, 2020 WL 2539351, at *9 (D.N.J.

May, 19, 2020) or Anthony O. v. Decker, No. 20-3856, 2020 WL 2571897, at *6 (D.N.J. May 20,

2020). In each of those recent decisions, the Court determined that the protocols at Bergen County

Jail were insufficient to protect the most vulnerable detainees in their care. See, e.g., Anthony O.,

2020 WL 2571897, at *6 (explaining that the existing protocols at Bergen County Jail were

“largely unchanged from those the Court considered in Cristian A.R.”).
 Case 2:19-cv-21802-MCA Document 29 Filed 06/10/20 Page 17 of 22 PageID: 730



         As noted above, Warden Ahrendt’s latest Declaration states that detainees have now been

provided surgical masks to wear when outside their cells and the updated Declaration also

clarifies that cleaning supplies have been made available to detainees to sanitize shared spaces

and items; he further reports that there are no shortages in cleaning supplies at the Facility. See

May 18, 2020 Ahrendt Decl. at ¶¶ 9.N; 9.L. For the reasons already explained in Asmed B and

Anthony O., these improvements to the protocol, while laudable, do not change the Court’s

determination that the Facility does not sufficiently protect the most medically vulnerable

detainees in their care. 29

         One difference between Petitioner’s case and those of the petitioners in Cristian A.R., and

Rafael L.O. is that Petitioner suffers from serious mental illness rather than physiological

conditions. Respondents argue that Petitioner, who does not have a CDC Risk Factor for COVID-

19, fails to advance a theory for his release other than his fear of contracting COVID-19, see

Answer at 19-20. The Court disagrees.

         In Jose B.R. v. Tsoukaris, No. 20-3347, 2020 WL 2744586, at *12 (D.N.J. May 27, 2020),

the Court ordered the immediate release of a petitioner at Essex County Correctional Facility

(ECCF) with a schizophrenia-spectrum disorder, who presented evidence that persons living with

schizophrenia are more susceptible than the general population to infections and are at higher risk

of serious complications and a poor outcome were they were to contract COVID-19. See id. The

petitioner also presented evidence that his symptoms had significantly worsened from the prior


29
  Respondents also argue that “since the start of the recent pandemic, a total of two ICE detainees and one
Bergen County inmate housed at the Bergen County Jail have tested positive for COVID-19[ ]” and [s]ince
the last declaration was submitted on April 10, there have been no new positive cases among the inmate/detainee
population” at the Facility. Respondents’ May 26, 2020 Letter at 2. Respondents do not provide the Court with any
information about how many detainees and inmates at Bergen County Jail have been tested for COVID-19 to date,
and without that information, the Court is unable to determine whether the lack of additional positive tests is
indicative of successful measures to contain the virus or simply a failure to test detainees and inmates for the virus,
as recommended by the CDC Interim Guidance.
Case 2:19-cv-21802-MCA Document 29 Filed 06/10/20 Page 18 of 22 PageID: 731



year and that his detention contributed to the worsening of his symptoms. See id. In granting

release, the Court also noted that Judge McNulty had recently granted a temporary restraining

order, requiring immediate release, for a mentally ill, 23-year-old petitioner detained in

immigration custody at Hudson County Correctional Facility in Kearny, New Jersey. See No. 20-

3430, 2020 WL 1922140 (D.N.J. Apr. 21, 2020). Judge McNulty noted that “[t]his decision should

not be taken as signifying a result in any other individual case; rather, it is a reflection of the unique

circumstances present in this particular case.” Id. at *1; see also Doe v. Barr, No. 20-2263, 2020

WL 1984266, at *6 (N.D. Cal. Apr. 27, 2020) (finding that detention of detainee with severe

posttraumatic stress disorder and major depressive disorder with psychotic features amounted to

punishment).

        So too, under the unique circumstances of this case, Petitioner has provided sufficient

evidence of his serious mental illness and his worsening mental health during the COVID-19

pandemic, resulting in a psychiatric episode, see BCJ Medical Records prior to Transfer, and two-

week hospitalization during the pendency of this proceeding, during which he was diagnosed with

schizophrenia. See BCJ Records after Return at p. 42. Furthermore, Respondents’ assertion that

Petitioner has been receiving ongoing mental health monitoring and treatment during his entire

detention at Bergen County Jail is not supported by the record and Respondents’ own evidence

appears to show that they have not provided Petitioner with consistent mental health counseling in

the five-month period prior to his psychiatric episode. See BCJ Medical Records before Transfer.

        Notably, Respondents do not dispute that they are aware that Petitioner suffers from PTSD,

depression with anxiety, and atypical psychosis.           And while they provided mental health

counseling from June 2019 through mid-December 2019, the medical records indicate that no

therapy for his PTSD or anxiety was provided from December 2019 to the present. See id. Rather
 Case 2:19-cv-21802-MCA Document 29 Filed 06/10/20 Page 19 of 22 PageID: 732



it appears that there were minimal attempts by the medical professionals to treat Petitioner because

he, like many individuals who suffer from mental illness, would not take his prescribed

medications. Although it is unclear whether the COVID-19 health crisis impacted the provision

of mental health services, it was not until Petitioner experienced serious hallucinations during the

pendency of this action that Respondents transferred him to BNBMC for evaluation and treatment.

See id. He has since been returned to the facility and is under “medical observation,” but

Respondents have provided no details about whether he is being provided ongoing mental health

counseling or other support. 30 Respondents’ May 26, 2020 Letter. The Court raises these medical

care issues to highlight the extraordinary circumstances surrounding Petitioner’s detainment

during this global crisis.

         For all these reasons, the Court is satisfied that Petitioner has demonstrated a likelihood

of success on the merits of his claim that his conditions of confinement during the COVID-19

pandemic amounts to punishment under the Due Process Clause. 31

             b. Irreparable Harm and Extraordinary Circumstances Warranting Release

         To be entitled to a preliminary injunction, a movant must also establish that he or she is

“more likely than not” to suffer irreparable harm absent the requested relief. See Reilly, 858 F.3d

at 179. Respondents argue that Petitioner cannot meet the irreparable harm requirement because


30
   Respondents also report that ICE plans to provide Petitioner with an individualized custody redetermination in
light of the Order issued in Fraihat v. United States Immigration and Customs Enforcement, Case No. EDCV
19-1546 (JGB) from the Central District of California but have not provided the Court with the timeframe for that
hearing. See Respondents Supplemental letter at 2.
31
  Civil detainees also have a constitutional right to adequate medical care, including the creation of policies
ensuring adequate health care, and such claims are governed by the deliberate indifference standard. See Natale v.
Camden Cty. Corr. Facility, 318 F.3d 575, 585 (3d Cir. 2003) (holding that a reasonable jury could conclude that a
governmental entity’s failure to establish a policy to address inmates’ immediate medication needs constituted
deliberate indifference); A.M. ex rel. J.M.K. v. Luzerne Cty. Juvenile Detention Ctr., 372 F.3d 572, 585 (3d Cir.
2004) (detention center’s lack of policies to address the physical and mental health needs of residents caused the
plaintiff harm). Because the Court finds that Petitioner is likely to succeed on his claim that his conditions amount
to punishment and because deliberate indifference has a more stringent mens rea requirement, it need not reach the
deliberate indifference claim.
 Case 2:19-cv-21802-MCA Document 29 Filed 06/10/20 Page 20 of 22 PageID: 733



his likelihood of contracting COVID-19 is speculative in light of the precautions ECCF and

because his injury is not redressable by release. 32 Answer at 28-32.

         The Court disagrees that Petitioner’s likelihood of contracting COVID-19 is speculative

for the reasons already highlighted above. As the Supreme Court observed in Helling, “it would

be odd to deny an injunction to inmates who plainly proved an unsafe, life-threatening condition

in their prison on the ground that nothing yet had happened to them.” 509 U.S. at 33 (noting that

“the Courts of Appeals have plainly recognized that a remedy for unsafe conditions need not await

a tragic event”). Furthermore, his likelihood of contracting COVID-19 at home with his wife and

children is drastically lower than his likelihood of contracting the virus in a carceral setting, such

as Bergen County Jail.

             c. Balancing of the Equities and the Public Interest

          “Before granting an injunction, a district court must balance the relative harm to the

parties, i.e., the potential injury to the plaintiff if an injunction does not issue versus the potential

injury to the defendant if the injunction is issued.” Novartis Consumer Health, Inc. v. Johnson &

Johnson-Merch Consumer Pharm. Co., 290 F.3d 578, 596 (3d Cir. 2002) (internal citation

omitted). Here, the Court finds the potential of injury to Petitioner is high for all the reasons set

forth above. In Cristian A.R., the Court also found that the public interest supported the release of

Petitioners before they contract COVID-19 to preserve critical medical resources and prevent

further stress on the states’ and country’s already overburdened healthcare systems. See 2020 WL

2092616, at *13 (citing Rafael L.O., 2020 WL 1808843, at *9). The same is true here, albeit to a


32
   Respondents also cite to Acierno v. New Castle County, 40 F.3d 645, 647 (3d Cir.1994) (reversing grant of
preliminary injunction compelling county to issue a building permit because plaintiff would not suffer irreparable
harm by delaying building and injunction did not maintain the status quo) for the proposition that “[a] party seeking a
mandatory preliminary injunction that will alter the status quo bears a particularly heavy burden in demonstrating its
necessity.” Answer at 12 (citing id. at 653). Here, Petitioner has met this burden through evidence of his deteriorating
mental health and his susceptibility to complications and a poor outcome should he contract COVID-19.
 Case 2:19-cv-21802-MCA Document 29 Filed 06/10/20 Page 21 of 22 PageID: 734



lesser extent, as hospitalizations in New Jersey have declined in the weeks since the Court issued

its decision in Cristian A.R. 33

         Respondents also have a legitimate interest in ensuring that Petitioner does not flee and in

protecting the public. As Judge Vasquez found in Rafael L.O. and this Court recently found in

Cristian A.R., those very important interests are adequately addressed by fashioning appropriate

conditions of release. See Cristian A.R., 2020 WL 2092616, at *13. Petitioner has 2014

convictions for conspiracy to commit bank fraud in violation of 18 U.S.C. § 1349 and bank fraud

in violation of 18 U.S.C. § 1344. This history involves nonviolent offenses, and Petitioner has

significant ties to this country, including his U.S. citizen wife and children, such that he can be

safely released on reasonable conditions of supervision. The Court is also satisfied that there are

reasonable conditions that can adequately protect the public and Petitioner and ensure his

appearance for future immigration proceedings. The specific conditions of release are set forth in

the Order accompanying this Opinion.

             d. Extraordinary Circumstances Warranting Release on Bail

         Finally, the Court also finds that totality of the circumstances here and particularly

Petitioner’s deteriorating mental health during this global health crisis and his own recent mental

health crisis warrant the extraordinary remedy of release on bail, and make bail necessary, to

make the habeas remedy effective. See Lucas, 790 F.2d at 366-67 (noting that extraordinary

circumstances may be established where an inmate is extremely ill); Jose B.R., 2020 WL

2744586, at *13 (immigration detainee with schizophrenia-spectrum disorder who provided

evidence of deteriorating mental health during global pandemic established extraordinary



33
  See N.J. coronavirus deaths increase to 11,970 with 162,530 total cases. Hospitalizations fall below 2,000 for 1st
time in months, NJ.com (Jun. 4, 2020), https://www.nj.com/coronavirus/2020/06/nj-coronavirus-deaths-increase-to-
11970-with-162530-total-cases-hospitalizations-fall-below-2000-for-1st-time-in-months.html,.
Case 2:19-cv-21802-MCA Document 29 Filed 06/10/20 Page 22 of 22 PageID: 735



circumstances under Lucas); see also S.N.C. v. Sessions, No. 18-7680, 2018 WL 6175902, at *6

(S.D.N.Y. Nov. 26, 2018) (ordering release of immigration detainee who had PTSD and was a

victim of abuse and trafficking to allow her to access to counselling and to care for her eight

children and finding these circumstances “extraordinary” under Mapp v. Reno, 241 F.3d 221 (2d

Cir. 2001)); United States v. Mett, 41 F.3d 1281, 1282 n.4 (9th Cir. 1995) (internal quotation

marks omitted) (noting that “[s]pecial circumstances” warranting bail for habeas petitioners

“include a serious deterioration of health while incarcerated”).

   IV.      CONCLUSION

         For the foregoing reasons, Petitioner’s Emergency Motion for a Preliminary Injunction,

ECF No. 7, is GRANTED, and the Court orders Petitioner’s immediate release subject to the

conditions as ordered. An appropriate Order accompanies this Opinion.




 Dated: June 10, 2020                              /s Madeline Cox Arleo__________
                                                   Hon. Madeline Cox Arleo
                                                   UNITED STATES DISTRICT JUDGE
